Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a DIV of S.N. 16/497,042 (filed 09/24/19, now US 11,168,235), which application is a 371 of PCT/CN2017/083574 (filed 05/09/17).
	Claims 1-17 are pending.
	Applicant should update the CON data at page 1 of the specification to reflect the above current data.
	The Drawings filed 10/06/21 are approved by the examiner.
	The IDS filed 01/21/22 has been considered.  An initialed copy accompanies this action.
	Applicant’s election with traverse of Group I (claims 1-7) in the Reply filed 11/14/22 is acknowledged.  The traversal is on the grounds that the groups are not mutually exclusive.  This is not found persuasive because, as stated in the requirement, the groups each contain particle limitations which are mutually exclusive and do not overlap in scope.  Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.  In the instant case, the particle volume percent (Group I) and particle ratio (Group II) requirements are exclusive and do not overlap in scope, nor are the limitation(s) obvious variants.  The requirement is made FINAL.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherf et al US 9,598,614.
	Initially, applicant’s discussion/definition of the claim terminology “dendritic particle” (i.e. includes at least one branch) at para 0027 and Fig 5 (PGPUB) is noted.  Likewise, the discussion/definition of “substantially planar particles”) (i.e. dimension H1 is smaller than dimension L1 and W1) at para 0026 and Fig 2A-2C is noted.
	Scherf et al US 9,598,614 B2 discloses an adhesive film comprising a layer (30-100 microns) of an adhesive compound as well as conductive particles that are added to the adhesive compound, characterized in that a portion of the conductive particles are fibrous and a portion of the particles are in the form of dendritic structures (Abstract; Col 8, lines 35-40).  Dendrite particles have a particle size of 20-110 microns (Col 7, lines 55-57), and the fibrous particles include Ag metallized glass/C having a particle size of 40 microns (Col 8, lines 9-15; Example 1).  The examiner submits that the definition of “fibrous” in Scherf (i.e. length 3x the extent perpendicular to such) meets the instant requirement of “planar” as discussed above (e.g. instant Fig 2A or 2B).  The reference teaches overlapping amounts of the total particle:adhesive (40-90 wt%) (Col 8, lines 25-35), and discloses values of peel strength and conductivity within the ranges instantly claimed (Example 1 Table Col 10).
	Although the reference does not specify the claimed adhesive layer with sufficient specificity to anticipate the instant claims, the overlapping ranges and amounts of particles taught in Scherf would render obvious the instant selection of materials and properties.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
	Claim 2 is allowed.  The prior art does not disclose or fairly suggest the particle composition (Ag/Cu) required in this claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
December 17, 2022